Civil action by passenger on bus to recover damages for an alleged assault by defendant's driver.
The jury answered the issue of liability in favor of the defendant.
From judgment on the verdict, the plaintiff appeals, assigning as error the failure of the court to comply with C. S., 564, in charging the jury on the law of the case.
On a controverted issue of fact, the jury has responded in favor of the defendant. The record is free from reversible error.
The exception to the charge is not well taken. Rooks v. Bruce,213 N.C. 58, 195 S.E. 26. It is not sustained.
The verdict and judgment will be upheld.
No error.